Case 18-34808-SLM             Doc 6      Filed 12/19/18 Entered 12/19/18 19:27:32                     Desc Main
                                         Document      Page 1 of 8


LOWENSTEIN SANDLER LLP
Kenneth A. Rosen, Esq.
Joseph J. DiPasquale, Esq.
Eric S. Chafetz, Esq.
Michael Papandrea, Esq.
One Lowenstein Drive
Roseland, New Jersey 07068
(973) 597-2500 (Telephone)
(973) 597-2400 (Facsimile)

Proposed Counsel to the Debtors and
Debtors-in-Possession

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY


In re:                                                         Chapter 11

FRANK THEATRES BAYONNE/SOUTH                                   Case No. 18-34808 (SLM)
COVE, LLC., et al.,1
                                                               (Joint Administration Requested)
                          Debtors.


            DEBTORS’ MOTION FOR ENTRY OF AN ORDER EXTENDING THE
            DEBTORS’ TIME TO FILE THEIR SCHEDULES AND STATEMENTS
                   The above-captioned debtors and debtors in possession (the “Debtors” or the

“Company”), by and through their undersigned proposed counsel, hereby submit this motion (the
“Motion”) for entry of an order, substantially in the form submitted herewith, extending the time

within which the Debtors must file their schedules of assets and liabilities (including schedules

of executory contracts and unexpired leases) and statements of financial affairs (collectively, the

1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: Frank Theatres Bayonne/South Cove, LLC (3162); Frank Entertainment Group, LLC (3966); Frank
Management LLC (0186); Frank Theatres, LLC (5542); Frank All Star Theatres, LLC (0420); Frank Theatres
Blacksburg LLC (2964); Frank Theatres Delray, LLC (7655); Frank Theatres Kingsport LLC (5083); Frank
Theatres Montgomeryville, LLC (0692); Frank Theatres Parkside Town Commons LLC (9724); Frank Theatres Rio,
LLC (1591); Frank Theatres Towne, LLC (1528); Frank Theatres York, LLC (7779); Frank Theatres Mt. Airy, LLC
(7429); Frank Theatres Southern Pines, LLC (2508); Frank Theatres Sanford, LLC (7475); Frank Theatres Shallotte,
LLC (7548); Revolutions at City Place LLC (6048); Revolutions of Saucon Valley LLC (1135); Frank
Entertainment Rock Hill LLC (0753); Frank Entertainment PSL, LLC (7033); Frank Hospitality Saucon Valley LLC
(8570); Frank Hospitality York LLC (6617); and Galleria Cinema, LLC (2529).  



35986/2
12/19/2018 203110944.1
Case 18-34808-SLM            Doc 6      Filed 12/19/18 Entered 12/19/18 19:27:32                    Desc Main
                                        Document      Page 2 of 8



“Schedules and Statements”) required pursuant to section 521 of title 11 of the United States

Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”). In support of this Motion, the Debtors rely

upon and incorporate by reference the Declaration of Christopher Lang in Support of First Day

Relief (the “First Day Declaration”),2 filed with the Court contemporaneously herewith. In

further support of this Motion, the Debtors respectfully represent as follows:

                 JURISDICTION, VENUE AND STATUTORY PREDICATES

        1.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334 and the Standing Order of Reference to the Bankruptcy Court Under Title 11 of the United

States District Court for the District of New Jersey, entered on July 23, 1984, and amended on

September 18, 2012 (Simandle, C.J.). This matter is a core proceeding within the meaning of 28

U.S.C. § 157(b)(2).

        2.       Venue is proper in this district under 28 U.S.C. §§ 1408 and 1409.

        3.       The statutory and legal predicates for the relief requested herein are sections

105(a) and 521 of the Bankruptcy Code, and Bankruptcy Rules 1007 and 9006(b).

                                              BACKGROUND

        4.       On the date hereof (the “Petition Date”), each of the above-captioned Debtors

filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code, thereby initiating

the above-captioned chapter 11 cases (the “Chapter 11 Cases”). The Debtors continue to operate

their businesses as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No party has requested the appointment of a trustee or examiner and no

committee has been appointed in these Chapter 11 Cases.

2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First Day
Declaration.



                                                       -2-
Case 18-34808-SLM         Doc 6    Filed 12/19/18 Entered 12/19/18 19:27:32              Desc Main
                                   Document      Page 3 of 8


       5.      The Debtors operate pure play movie theaters, combination movie theatre/family

entertainment complexes, and pure play family entertainment complexes in six (6) east coast

states—New Jersey (including theaters located in Bayonne and Rio Grande), Florida, North

Carolina, South Carolina, Pennsylvania, and Virginia—under the brand names Frank Theatres,

CineBowl & Grille, and Revolutions. The Company operates 15 movie theater and/or family

entertainment venues broken down as follows: (a) nine (9) pure play movie theatres in the six

aforementioned states under the Frank Theatres name, (b) three (3) combination movie

theatre/family entertainment complexes in Florida, North Carolina, and Virginia under the

CineBowl & Grille marquee, and (c) three (3) family entertainment complexes in three (3) states

(Florida, South Carolina, and Pennsylvania) under the Revolutions brand name.

       6.      The Company’s Frank Theatres cinemas include 141 total screens, while each

theater generally has 8-12 screens, offers stadium seating, 4k digital and 3D capable projection,

Dolby® Digital surround sound, advance ticketing features and standard theater concessions.

Certain locations also offer IMAX® or THX® technology and enhanced concessions, which

include beer/wine and premium restaurant-style food. Frank Theatres, including its predecessor,

is one of the oldest continuously operating movie theatre chains in the United States.

       7.      The Company’s CineBowl & Grille concept, the first of its kind in the United

States, combines a traditional stadium seating movie theater with bowling, a redemption arcade,

and a captive casual dining restaurant/bar under one roof. Likewise, the Company’s Revolutions

concept combines bowling, a redemption arcade, billiards, a stadium-style live TV venue, live

entertainment, and a captive casual dining restaurant/bar all under one roof.

       8.      Additional details regarding the Debtors’ businesses and the facts and

circumstances supporting the relief requested herein are set forth in the First Day Declaration,




                                                -3-
Case 18-34808-SLM         Doc 6     Filed 12/19/18 Entered 12/19/18 19:27:32             Desc Main
                                    Document      Page 4 of 8


which was filed contemporaneously with this Motion and is incorporated herein by reference.

                                     RELIEF REQUESTED

       9.      Pursuant to section 521 of the Bankruptcy Code and Bankruptcy Rule 1007(c), a

chapter 11 debtor is required, within fourteen (14) days from the date of filing its petition, to file

its Schedules and Statements. By this Motion, the Debtors seek an extension of time to file their

Schedules and Statements for an additional thirty (30) days without prejudice to their rights to

seek additional extensions of this deadline, which will provide the Debtors with a total of forty-

four (44) days after the Petition Date to file their Schedules and Statements. Therefore, the

Debtors seek an extended deadline to file the Schedules and Statements of February 1, 2019.

                              BASIS FOR RELIEF REQUESTED

       10.     Although the Debtors have commenced the extensive process of gathering the

necessary information to prepare and finalize the Schedules and Statements, the fourteen (14)

day time period provided by Bankruptcy Rule 1007(c) will be insufficient for the Debtors to

complete the Schedules and Statements.

       11.     Pursuant to Bankruptcy Rules 1007(a)(5), 1007(c) and 9006(b), an extension of

time to file the Schedules and Statements may be granted “for cause.” While the Bankruptcy

Rules do not define or delineate the parameters necessary to establish cause, courts have held

that “cause” is a liberal standard, and extensions of time to file schedules and statements of

financial affairs should be granted in the absence of prejudice or bad faith. See Bryant v. Smith,

165 B.R. 176, 181-82 (W.D. Va. 1994).

       12.     The Debtors submit that under the circumstances, good and sufficient cause exists

for the extension of time to file the Schedules and Statements sought by this Motion. The nature

and complexity of the Debtors’ current and historical business affairs, the numerous matters the




                                                 -4-
Case 18-34808-SLM          Doc 6      Filed 12/19/18 Entered 12/19/18 19:27:32           Desc Main
                                      Document      Page 5 of 8


Debtors must address in the early days of these Chapter 11 Cases, and the pressure incident to

the commencement of the Chapter 11 Cases provide ample cause justifying, if not necessitating,

the extension of the deadline to file the Schedules and Statements requested herein.

        13.     The Debtors’ sophisticated business described above requires the Debtors to

maintain voluminous books and records and a complex record of accounting, which needs to be

thoroughly reviewed and analyzed by various employees in order to compile the Schedules and

Statements.    Moreover, the Debtors are parties to numerous types of executory contracts

(inclusive of amendments and other ancillary agreements) with suppliers, customers, and other

counterparties thereby making the process of reviewing, assessing and recording all of their

executory contracts and unexpired leases a very time-consuming undertaking. As a result, the

Debtors have not had the opportunity to gather the necessary information to prepare and file their

Schedules and Statements.

        14.     Given the substantial amount of work required to compile the Schedules and

Statements, coupled with the competing obligations of the Debtors’ employees to manage and

stabilize the Debtors’ operations during the initial post-petition period, the Debtors will not be in

a position to prepare the Schedules and Statements within fourteen (14) days of the Petition Date

as provided by Bankruptcy Rule 1007(c).

        15.     The additional time requested by the Debtors will help the Debtors make a

smoother transition into chapter 11 and, therefore, ultimately maximize the value of their estates

for the benefit of creditors and all parties-in-interest. Consequently, it is in the best interests of

the Debtors and their creditors that the Debtors are provided the extension of time to file their

Schedules and Statements sought herein. The relief requested herein is not prejudicial to the

rights of any party in interest in this case.




                                                 -5-
Case 18-34808-SLM         Doc 6     Filed 12/19/18 Entered 12/19/18 19:27:32            Desc Main
                                    Document      Page 6 of 8


       16.     Extensions such as the one sought by this Motion have been granted by courts in

this District and other Districts. See, e.g., In re RWRF, Inc., No. 17-32958 (JKS) (Bankr. D.N.J.

Nov. 15, 2017) (Docket No. 56) (35 day extension); In re Mountain Creek Resort, Inc., No. 17-

19899 (SLM) (Bankr. D.N.J. May 17, 2017) (Docket No. 39) (30 day extension); In re Cenveo,

Inc., No. 18-22178 (RDD) (Bankr S.D.N.Y. Feb. 6, 2017) (Docket No. 42) (same); In re Claire’s

Stores, Inc., No. 18-10584 (MFW) (Bankr. D. Del. Apr. 17, 2018) (Docket No. 287) (extending

deadline to 73 days from the petition date).

       17.     Accordingly, the Debtors submit that cause exists to extend the deadline for the

Debtors to file their Schedules and Statements through and including February 1, 2019, without

prejudice to the Debtors’ right to seek further extensions of this deadline from this Court.

                          WAIVER OF MEMORANDUM OF LAW

       18.     Because the legal basis upon which the Debtors rely is incorporated herein and

the Motion does not raise any novel issues of law, the Debtors respectfully request that the Court

waive the requirement to file a separate memorandum of law pursuant to D.N.J. LBR 9013-

1(a)(3).

                                     NO PRIOR REQUEST

       19.     No previous motion for the relief sought herein has been made to this or to any

other Court.

                                               NOTICE

       20.     Notice of this Motion has been given to (i) the Office of the United States Trustee

for the District of New Jersey, One Newark Center, Suite 2100, Newark, NJ 07102; (ii) Neligan

LLP, Republic Center, 325 N. St. Paul, Suite 3600, Dallas, Texas 75201, Attention: Patrick J.

Neligan, Jr. and John D. Gaither, counsel for Elm Park Capital Management, LLC and certain




                                                 -6-
Case 18-34808-SLM         Doc 6     Filed 12/19/18 Entered 12/19/18 19:27:32            Desc Main
                                    Document      Page 7 of 8


affiliates; (iii) Dorsey & Whitney LLP, 300 Crescent Court, Suite 400, Dallas, TX 75201,

Attention: Larry Makel and Eric Lopez Schnabel, counsel for Seacoast Capital Partners III, L.P.

and certain affiliates; (iv) Moore & VanAllen, 100 North Tryon Street, Suite 4700, Charlotte, NC

28202-4003, Attention: Alan Pope, counsel for Benefit Street Partners and certain affiliates; (v)

the Internal Revenue Service, 2970 Market Street, Mail Stop 5-Q30.133, Philadelphia, PA

19104-5016; (vi) the New Jersey Division of Taxation Compliance and Enforcement -

Bankruptcy Unit, 50 Barrack Street, 9th Floor, Trenton, NJ 08695; (vii) the Office of the

Attorney General of the State of New Jersey, Division of Law, Richard J. Hughes Justice

Complex, 25 Market Street, Trenton, NJ 08625; (viii) the Office of the United States Attorney,

Peter Rodino Federal Building, 970 Broad Street, Suite 700, Newark, NJ 07102; (ix) the

Debtors’ thirty largest unsecured creditors on a consolidated basis; and (x) all parties that have

requested to receive notice pursuant to Bankruptcy Rule 2002. In light of the nature of the relief

requested herein, the Debtors respectfully submit that no other or further notice is required.




                           [Remainder of page intentionally left blank]




                                                -7-
Case 18-34808-SLM         Doc 6    Filed 12/19/18 Entered 12/19/18 19:27:32         Desc Main
                                   Document      Page 8 of 8



                                         CONCLUSION

       WHEREFORE, the Debtors respectfully request that the Court enter an order,

substantially in the form annexed hereto, granting the relief requested in the Motion and such

other and further relief as may be just and proper.

Dated: December 19, 2018                      Respectfully submitted,

                                              LOWENSTEIN SANDLER LLP

                                              /s/ Kenneth A. Rosen
                                              Kenneth A. Rosen, Esq.
                                              Joseph J. DiPasquale, Esq.
                                              Eric S. Chafetz, Esq.
                                              Michael Papandrea, Esq.
                                              One Lowenstein Drive
                                              Roseland, New Jersey 07068
                                              (973) 597-2500 (Telephone)
                                              (973) 597-2400 (Facsimile)
                                              krosen@lowenstein.com
                                              jdipasquale@lowenstein.com
                                              echafetz@lowenstein.com
                                              mpapandrea@lowenstein.com

                                              Proposed Counsel to the Debtors and
                                              Debtors-in-Possession




                                                -8-
